Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Applicant argues “Chan discloses a method of printing a three-dimensional article with a surface colorization”. Examiner notes that pending claims 1-10 are directed to an “ink composition” per the preamble of each claim. Therefore, it is not relevant as to the method of Chan and the method of the instant specification. As shown below, Chan teaches the claimed ingredients of the ink. The further claimed “printed article” was found to be obvious in view of Chan teaching to vary the amount of cyan pigment, see rejection of claim 1. 

Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Applicant has failed to provide evidenced that the claimed product produces a nonobvious difference with Chan.  Applicant argues (pg. 7) that the Chan is used for printing “color 3D article” and printed product with the claimed hue range and light transmittance cannot be obtained. However, evidence is not provided to support this. Chan teaches composite inks with optical transparency of over 90% transmission [0116]. Chan teaches 0.01 to 5 weight % for the colorant/pigment [0012] and 0.053 wt% in Table 1. These values are substantially similar to the claimed values. Moreover, Chan provides motivations for lowering the amount of colorant/pigment if greater light transmittance is desired, see rejection of claim 3 below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2015/0258770) as evidenced by Aumars “Absorption spectrum of cyan ink” Wikipedia Commons, 20 November 2018.

Regarding claim 1, Chan meets the claimed photocurable transparent ink composition (composite inks with optical transparency of over 90% transmission [0116]) for three-dimensional molding, (3D printing [0065]) comprising the following components in parts by weight: 60-125 parts of a photocuring agent, (Chan teaches carrier inks include several (meth)acrylates totaling  79 to 115 wt%, see [0116]) 0.01-5 parts of a yellowing adjusting agent, (pigments include Sun UVDJ354 [0116], Table 1 discloses 0.053 or 0.11 wt% of cyan pigment UVDJ354) 0.5-5 parts of a photoinitiator,  (photoinitiator (2-4 wt. %) [0116]) and 0.5-5 parts of an auxiliary agent; (stabilizer (0.1-0.2 wt. %) [0116]) wherein the yellowing adjusting agent is capable of absorbing light in a wavelength range of 560 nm to 650 nm, (Examiner notes that Chan teaches cyan pigment UVDJ354 in Table 1 and [0116]. Cyan ink is by definition an ink that reflects cyan wavelengths and absorbs other wavelengths from 550 to 700 nm, see Aumars “Absorption spectrum of cyan ink” Wikipedia Commons) so that the photocurable transparent ink composition for three-dimensional molding appears transparent; (optical transparency of over 90% transmission [0116]).the yellowing adjusting agent is selected from one or more of a photocurable oligomer, a colorant, (cyan pigment UVDJ354) and a reducing agent.
Chan does not explicitly teach a printed article with a thickness of 2 mm obtained by a three-dimensional inkjet printing of the photocurable transparent ink composition for three-dimensional molding has a hue range as follows: L value is 80 to 90, a value is -1.00 to 2.00, and b value is -10.00 to 0; and has a light transmittance value of greater than 92%. 
Examiner notes the printed article appears to be the intended use of the claimed ink composition, see MPEP 2114. That is, the preamble of the claim recites “ink composition comprising…” and the article is not an ingredient within the ink.  
Chan teaches an optical transparency of over 90% transmission [0116] and Chroma values over 80 for 0.2 mm thick samples, see Fig. 8. Chan teaches varying the amount of cyan pigment depending on the thickness, Table 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of cyan pigment of the ink composition to improve the transparency and chroma values, see [0066], [0116]-[0117], and desired surface color can be selected based on achieving or avoiding a specific visual effect, see [0041].
Examiner notes that the claimed hue range as follows: L value is 80 to 90, a value is -1.00 to 2.00, and b value is -10.00 to 0; and has a light transmittance value of greater than 92% is presumed inherent for the samples of Chan as modified above to have varied amount of cyan pigment to achieve a desired surface color based on achieving or avoiding a specific visual effect, see [0041], see MPEP 2112.01. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Regarding claim 2, Chan as modified above meets the claimed wherein the photocurable oligomer is selected from blue phase acrylate oligomers; (Examiner notes claim 1 recites this ingredient to be optional, and the claim is met by the colorant) the colorant is selected from at least one of dyes and pigments; (UVDJ354 is described as a pigment in Table 1) and the reducing agent is selected from compounds having reducing properties and being capable of participating in a photocuring reaction. (Examiner notes claim 1 recites this ingredient to be optional, and the claim is met by the colorant)

Regarding claim 3, Chan as modified, wherein the yellowing adjusting agent comprises the colorant. (UVDJ354 is described as a pigment in Table 1).
Chan does not explicitly teach the colorant is ≤0.02 parts by weight.
Chan teaches about 0.01 to 5 weight % for the colorant/pigment [0012] and 0.053 wt% in Table 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of cyan pigment of the ink composition to be ≤ 0.02 wt% to improve the transparency and chroma values, see [0066], [0116]-[0117], and desired surface color can be selected based on achieving or avoiding a specific visual effect, see [0041].

Regarding claim 4, Chan as modified does not explicitly teach wherein the photocuring agent in the photocurable transparent ink composition for three-dimensional molding is 90 to 95 parts by weight.
Chan teaches carrier inks include several (meth)acrylates totaling 79 to 115 wt%, see [0116].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of (meth)acrylates to be  90-95 parts to improve the freezing point, jetting viscosity, and thermal stability, see [0096]-[0099]. 

Regarding claim 5, Chan as modified does not explicitly teach wherein the photocuring agent in the photocurable transparent ink composition for three-dimensional molding is 90 to 95 parts by weight.
Chan teaches carrier inks include several (meth)acrylates totaling 79 to 115 wt%, see [0116].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the amount of (meth)acrylates to be  90-95 parts to improve the freezing point, jetting viscosity, and thermal stability, see [0096]-[0099]. 

Regarding claim 6, Chan as modified meets the claimed wherein the photocuring agent comprises a photocurable oligomer ((meth)acrylate oligomer [0116]) and a photocurable monomer. (((meth)acrylate non-oligomer [0116])
nd a mass ratio of the photocurable oligomer to the photocurable monomer in the photocuring agent is (35-65): (25-60).
Chan teaches the ratio of (meth)acrylate oligomer to non-oligomer to be (15-64): (25:90) when summed, see [0116].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the ratio of (meth)acrylates to be  (35-65): (25-60) to improve the freezing point, jetting viscosity, and thermal stability, see [0096]-[0099]. 

Regarding claim 7, Chan as modified meets the claimed wherein the photocurable oligomer is a transparent photocurable oligomer, ((meth)acrylate oligomer [0116]) and the photocurable monomer is a transparent photocurable monomer. ((meth)acrylate non-oligomer [0116], Chan teaches the ink to be optical transparency of over 90% transmission [0116]).

Regarding claim 8, Chan as modified meets the claimed wherein the transparent photocurable oligomer is selected from one or more of a transparent acrylate oligomer ((meth)acrylate oligomer [0116]) and a transparent epoxy oligomer, and the transparent photocurable monomer is selected from one or more of a transparent acrylate monomer . ((meth)acrylate non-oligomer [0116], Chan teaches the ink to be optical transparency of over 90% transmission [0116]) and a cationic monomer.

Regarding claim 9, Chan as modified meets the claimed wherein the auxiliary agent is selected from one or more of a toughening agent, an antifoaming agent, a stabilizer, (stabilizer (0.1-0.2 wt. %) [0116]) and a surfactant.

Regarding claim 10, Chan as modified meets the claimed, wherein the photocurable transparent ink composition for three-dimensional molding has a viscosity of 25-70 cps and a surface tension of 20-30 dyn at room temperature, and has a viscosity of 9-14 cps (viscosity ranging from about 8.0 cP to about 13.5 cP at a temperature of about 65C, [0095]) and a surface tension of 20-35 dyn at 40-60 C.
Examiner notes the further claimed “wherein the photocurable transparent ink composition for three-dimensional molding has a viscosity of 25-70 cps and a surface tension of 20-30 dyn at room temperature, and has a and a surface tension of 20-35 dyn at 40-60 C” is presumed inherent for the modified ink of Chan. That is, Chan teaches the viscosity to increase when temperature drops [0093], and the viscosity to be substantially the same as claimed at 65C. Chan does not teach a surface tension but teaches the viscosity to be substantially the same as claimed at 65C, and teaches similar acrylate polymers and monomer [0116]. Therefore, the surface tension is presumed inherent, see MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744